Title: To George Washington from Colonel Alexander Martin, 16 May 1777
From: Martin, Alexander
To: Washington, George



May it please your Excellency,
Alexandria [Va.] May 16th 1777

Five Days ago, I arrived at this place with the first Division of the North Carolina Troops, and expect two more will arrive to morrow, and am sorry that we are compelled to halt for some Time to under go Innoculation for the Small Pox before we can join you. The marching and countermarching of the N. Carolina Troops last Winter and this Spring to and from Charlestown has much retarded our Northern Duty and prevented our being much earlier at your Head Quarters.
I cannot at present transmit to your Excellency a full and proper State of our Troops by the late unexpected Death of General Moore who was to have marched with me whose papers are not in my possession; and can only inform you that the nine N. Carolina Battalions consisted of about 1500 Officers and Men when they marched from Halifax in that State. Gen. Nash in a short Time will follow us, who first is to regulate the recruiting Service there agreeable to the Instructions of Congress.
Colo. Jethro Sumner of the 3d N. Carolina Battalion a worthy good Officer waits on you with this, who commands a Detachment of all those Soldiers from the several Battalions who have had the Small pox agreeable to a late Resolve of Congress who, on every Occasion will gladly receive your Commands.
In the mean Time, I shall take every Step to hasten the Recovery of

our Troops, and march to you with the utmost Expedition or where ever you will please to order us. I am with the Utmost Respect Your Excellency’s Most obedient humble Servant

Alex: MartinColo. 2 Bat. N.C. Troops

